Name: Commission Regulation (EC) No 1476/97 of 28 July 1997 fixing the minimum import price applicable to dried grapes during the 1997/98 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: prices;  tariff policy;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 No L 200/34 EN 29 . 7 . 97Official Journal of the European Communities COMMISSION REGULATION (EC) No 1476/97 of 28 July 1997 fixing the minimum import price applicable to dried grapes during the 1997/98 marketing year as well as the countervailing charges to be imposed where that price is not observed Whereas a minimum import price must be fixed for currants and other dried grapes; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products ('), and in particular Article 13 (8 ) thereof, Whereas, in accordance with Article 13 ( 1 ) of Regulation (EC) No 2201 /96, the minimum import price for dried grapes is to be determined having regard to :  the free-at-frontier price on import into the Com ­ munity,  the prices obtained in international trade,  the situation on the internal Community market,  the trend of trade with third countries; Whereas Article 13 (6) of the same Regulation provides that countervailing charges are to be fixed in reference to a scale of import prices; whereas the maximum counter ­ vailing charge is to be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non ­ member countries ; HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the 1997/98 marketing year, which begins on 1 September 1997 and ends on 31 August 1998 , shall be as set out in Annex I. 2 . The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . 29 . 7 . 97 I EN I Official Journal of the European Communities No L 200/35 ANNEX I MINIMUM IMPORT PRICES (ECU per tonne) CN code Description Minimumimport price 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 11    Currants 1 038,18 0806 20 12    Sultanas 1 086,10 0806 20 18    Other 1 086,10 - - Other: 0806 20 91    Currants 870,57 0806 20 92    Sultanas 910,75 0806 20 98    Other 910,75 No L 200/36 ( EN I Official Journal of the European Communities 29 . 7 . 97 ANNEX II COUNTERVAILING CHARGES 1 . Currants falling within CN code 0806 20 11 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 038,18 1 027,80 10,38 1 027,80 1 007,03 31,15 1 007,03 975,89 62,29 975,89 944,74 93,44 944,74 152,65 2 . Currants falling within CN code 0806 20 91 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 870,57 861,86 861,86 844,45  844,45 818,34  818,34 792,22  792,22  3 . Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 : (ECU her tonne) Import price applied Countervailing charge to be levied less than but not less than 1 086,10 1 075,24 10,86 1 075,24 1 053,52 32,58 1 053,52 1 020,93 65,17 1 020,93 988,35 97,75 988,35 200,57 4 . Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 910,75 901,64 9,11 901,64 883,43 25,22 883,43 856,10 25,22 856,10 828,78 25,22 828,78 25,22